OPINION OP THE COURT BY
PERRY, J.
(Robertson, C.J., dissenting.)
This was a proceeding for the ádjudication of water rights *282under chapter 1439 of the Revised Laws as enacted by Act 56 of the Laws of 1907. To the third (amended) petition certain of the respondents answered and others, including the Territory of Hawaii, demurred and the demurrers were sustained by the circuit judge sitting as commissioner of water rights. Upon appeal to» this court certain of the grounds of demurrer were overruled, the others the court deemed unnecessary to determine, the order appealed from was reversed and the cause remanded for further proceedings not inconsistent with the opinion. 20 Haw. 658. Thereafter a lengthy trial was had at the conclusion of which the commissioner found that no controversy existed between petitioner and certain of the respondents who had demurred and adjudicated the rights of the respective parties in other instances, his determination upon the main issues being favorable to» the petitioner and adverse to» the Kaneohe Rice Mill Company and to the Territory. Erom that decree an appeal was taken to» this court by the Kaneohe Rice Mill Company and subsequently withdrawn. The petitioner now presents a bill of costs, amounting in all to $55.45, incurred in consequence of the appeals from the order sustaining the demurrer, and asks that the costs be taxed against all the respondents who prosecuted appeals from that order.
Section 2203, R. L., as amended by Act 56, L. 1907, provides that in water rights cases “the costs may, in the discretion of the judge,” who sits as commissioner, “be divided, or taxed to» the losing party” and that “in case of appeal” to the supreme court “the final award as to costs shall abide the decision of the court.” This power to apportion the costs in accordance with the requirements of justice in view of the circumstances of each particular water case is, in our opinion, vested in this court on appeal as fully as it is in the commissioner at the trial. Certainly if the appeal from the final decree had been prosecuted, this court would have been under the statute authorized to» adjust the costs in question and all other costs in the case in view of the circumstances. The mere absence of an appeal concern*283ing the main issues does not operate to lessen our power or to render applicable the stricter rule followed in ordinary actions or suits.
D'. L. Withington for petitioner.
A. A. Wilder, W. L. Stanley and G. B. Hemenway, on behalf of W. W. Thayer, for certain respondents.
The respondents who were found by the commissioner to have had no controversy with the petitioner should not be required to pay any of the costs under consideration. The only respondents not in that category are the Territory of Hawaii and the Kaneohe Rice Mill Company. These two should bear these costs equally, but since costs cannot be taxed against the Territory (Act 63, L. 1907) one half of the amount of the bill is taxed against the Kaneohe Rice Mill Company and the loss as to the other half will remain on the petitioner where the law has placed it.